PER CURIAM:
After oral argument and careful consideration, we affirm. We affirm the judgment of the district court with respect to plaintiffs disability claim, because plaintiff failed to prove that he could perform the essential functions of the job, or that his health problems could be reasonably accommodated. See Jackson v. Veterans Administration, 22 F.3d 277 (11th Cir. 1994). We also affirm with respect to plaintiffs age claim; there is little or no evidence of age discrimination and plaintiffs alleged comparator is not similarly situated. Finally, we affirm the judgment of the district court with respect to plaintiffs retaliation claim; plaintiff has failed to prove either causation or pretext to overcome the defendant’s legitimate business reason.
AFFIRMED.